*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated May 19, 2022 is acknowledged. 
Priority
This application claims benefit in provisional application 62/818,852 filed on 03/15/2019. Claim Status
Claims 1, 3-5, 7, 8, and 10-18 are pending and examined. Claims 2, 6, and 9 were cancelled. Claims 1, 4, 7, 14, 15, and 16 were amended. 
Withdrawn Claim Objections
Objections to claim 1, 9, 14, 15, and 16 are withdrawn because objections were obviated with claim amendments.  
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 4, 7, and 11 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 1, 3-5, 7, 10-14, and 16-18 over Dihora (US 2011/0268778 A1 Published November 3, 2011); and rejection of claim 8 over Dihora and Schwantes (US 2011/0147961 Al Published June 23, 2011) are withdrawn because claim 1 was amended to require the limitations of claim 9, which are not obvious over Dihora. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Mieliulis on May 26, 2022.
The application has been amended as follows:
In claim 5 line 2, replace “200” with –(200)--. 
In claim 5 lines 3-4, replace “triacrylate, 2,2 bis[4-(methacryloyl ethoxy) phenyl] propane, ethoxylated” with --triacrylate, ethoxylated--.
In claim 5 line 6, replace “400” with –(400)--.
In claim 5 line 7, replace “600” with –(600)--.
In claim 5 line 8, replace “1000” with –(1000)--. 
In claim 7 line 4, replace “400” with –(400)--.
 In claim 16, replace “the microcapsules” with --microcapsules--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Dihora. Inventions of independent claims 1 and 15 are not obvious over Dihora because Dihora does not teach the presence of a reaction product of an additional monomer in the shell as required by claim 1, and Dihora does not teach an aliphatic polyester comprising lactic acid, caprolactone, or glycolic acid, and it would not have been obvious to the skilled artisan to have modified Dihora in order to arrive at the claimed microcapsules.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-5, 7, 8, and 10-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617